UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 3, 2010 SPRINT NEXTEL CORPORATION (Exact name of Registrant as specified in its charter) Kansas 1-04721 48-0457967 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6200 Sprint Parkway, Overland Park, Kansas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (800) 829-0965 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.03Material Modification to Rights of Security Holders. On November 3, 2010, the Board of Directors approved an amendment to Sprint Nextel Corporation's (the "Company") bylaws prescribing how shareholders can approve actions without a meeting by written consent. This description is a summary of the amendment to the bylaws and is qualified in its entirety by reference to the Amended and Restated Bylaws (with amendments marked) filed herewith as Exhibit 3.1 and incorporated herein by reference. A clean copy of the Amended and Restated Bylaws is filed herewith as Exhibit 3.2. The amendment followsapproval at Sprint's May 2010 Annual Meeting of a shareholder proposal requesting this action to the fullest extent permitted under Kansas law. Approximately 67 percent of shares voted at the Annual Meeting were cast in favor of the proposal. Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Please see the disclosure set forth under Item 3.03 regarding the amendment to the Company’s bylaws, which is incorporated by reference into this Item 5.03. Item9.01Financial Statements and Exhibits. (d) Exhibits The following exhibit is furnished with this report: Exhibit No. Description Amended and Restated Bylaws (with amendments marked) Amended and Restated Bylaws SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPRINT NEXTEL CORPORATION Date: November 4, 2010 /s/ Timothy O’Grady By: Timothy O’Grady Assistant Secretary EXHIBIT INDEX Exhibit No. Description Amended and Restated Bylaws (with amendments marked) Amended and Restated Bylaws
